 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMetropolitan Life Insurance Company and Local888, United Food and Commercial WorkersInternational Union, AFL-CIO. Case 29-CA-12462April 20, 1988DECISION AND ORDERBY MEMBERS-JOHANSEN, BABSON, ANDCRACRAFTOn November 9, 1987, Administrative LawJudge Raymond P. Green issued the attached deci-sion. The General Counsel and the Respondentfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Metropolitan Life Insurance Company,Staten Island, New York, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order as modified.1. Substitute the following for paragraph 2(a)."(a) Offer Jean Santangelo immediate and full re-instatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofearnings and other benefits she would have re-ceived but for the discrimination against her in themanner set forth in the remedy section of this deci-sion."The judge erroneously reported the citations to Our Way, Inc., 268NLRB 394 (1983), and T.R.W. Bearings, 257 NLRB 442 (1981).2 In adopting the judge's conclusion that the Respondent violated Sec.8(a)(1) of the Act by instructing employees not to solicit for the Unionon company premises, Member Babson considers it unnecessary to passon the judge's finding that because the instruction was given in relationto a conversation between employees at the coffee machine, it was in-tended and understood to bar solicitation during employees' breaktmaes.In Member Babson's view the instruction was overly broad regardless ofwhether the coffee machine was located in the employees' work area orbreak area.3 The judge ordered that the Respondent make Jean Santangelo wholefor any loss of earnings she suffered as a result of the discriminationagainst her but inadvertently failed to order that the Respondent makeher whole for any loss of benefits she may have suffered, including butnot limited to any medical expenses incurred by her or her family mem-bers who would have been covered under the Respondent's medical in-surance policies We shall modify the recommended Order accordingly.2. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge our employees becausethey join or assist Local 888, United Food andCommercial Workers International Union AFL-CIO, or any other labor organization.WE WILL NOT order or direct our employees notto engage in union solicitation on our premises orpromulgate any rule to that effect.WE WILL NOT interrogate our employees abouttheir union membership or activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe rights guaranteed them by Section 7 of the Act.WE WILL offer reinstatement to Jean Santangeloand make her whole for any loss of earnings andother benefits she may have suffered because ofour discharge of her on May 9, 1986.WE WILL remove from our files any reference toour discharge of Jean Santangelo and notify her inwriting that this has been done and that the dis-charge will not be used as a basis for any futurepersonnel action against her.METROPOLITAN LIFE INSURANCECOMPANYAmy Krieger, Esq., for the General Counsel.Clifford C. Ryan, Esq., for the Respondent.Louis Peckman Esq. (iladeck, Lewis, Elias & Engelhard),for the Charging Party.288 NLRB No. 69 METROPOLITAN LIFE INSURANCE CO.557DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me on various days in April and July1987. The charge was filed on 11 June 1986 and thecomplaint was issued on 31 July 1986. In substance thecomplaint alleges that: (1) about 16 December 1985 Re-spondent by District Sales Manager Joseph DeVito, in-structed employees to refrain from engaging in any unionactivities at its Staten Island office; (2) about 20 March1986 Respondent by DeVito threatened employees withunspecified reprisals to induce them to refrain from en-gaging in any activities on behalf of the Union; (3) about10 April 1986 Respondent by Robert Pisarra, its salesmanager, interrogated employees and created the impres-sion that their union activities were under surveillance;and (4) on 9 May 1986 Respondent discharged its em-ployee Jean Santangelo beacause of her activities onbehalf of the Union.Based on the entire record in this case, including myobservation of the demeanor of the witnesses, and afterconsidering arguments of counsel, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act. I also conclude that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.III. OPERATIVE FACTSJean Santangelo was hired as an insurance agent inJuly 1972 and she has continuously worked in the Staple-ton office that is located in Staten Island, New York.Her job is to sell insurance and her productivity is meas-ured by what are called first year commissions. In es-sence a first year commission is the amount of commis-sion an agent gets during the first year after a policy issold by the agent. (Agents continue to get smalleramounts of commissions on the policies they sell afterthe first year.)By way of background, I note that the Union hasmade an ongoing effort to organize employees of theCompany's sales offices. In the Brooklyn region, ofwhich the Stapleton office is a part, 11 of 22 offices havebeen unionized.On 14 January 1985 Joseph DeVito, the district salesmanager, wrote a memorandum regarding Santangelo toAlexander Schachter, the regional sales manager. Thisread:The above named Representative has performedbelow my expectations or the Company's. Mrs. San-tangelo started with Metropolitan in 1972 her FYCfor 1984 was 6772 on 58 policies placed. Her firstyear lapse rate is 18.49 and a persistency of 73%.More than 50% of her business came from P&L,which she has a loss ratio of 300%, highest in theDistrict. I have advised her to stop writing Proper-ty and Liability.The following Representatives had less FYC in1984 than Mrs. Santangelo.FYCMichael DeFillippo- new Sales Rep. started in5817mid 1984Salvatore Vaglica-on disability 5 months in55531984Richard McNeil-I am also requesting notice5200for him on a separate letterDennis Torricelli-will be retiring April 19853877Eva Strulowitz-2852 on leave of absence for 6months in 1984Mark Furman-889new Rep. started Nov. 1984This is the second year that Jean Santangelo hasnot been able to produce over 7000 FYC. I respect-fully request that the Region take the necessarysteps to put Sales Representative Santangelo onformal notice.Please advise if additional information is needed.I note that by July 1987, Santangelo would havebecome eligible for reduced pension benefits under theCompany's plan based on 15 years of continuous serviceand that the fact that she would, at that time, be 55 yearsold. Robert Pisarra, Santangelo's direct supervisor, testi-fied that as far back as 1984 she had told him that sheintended to retire as soon as possible; that she was tiredof the business.On 12 February 1985 DeVito again wrote toSchachter as follows:This letter supplements my letter to you on Janu-ary 14, 1985 in which I requested the Regionaloffice to take the necessary steps to put Sales Rep-resentative Santangelo on formal notice.Sales Representative Santangelo has had Quarter-ly meetings to review her productivity and has beeninvolved in a Training To Improve ProductivityClass which I personally conducted. To date no im-provement has been seen.To my knowledge there have been no health orpersonal problems to cause this lack of production.On 11 March 1985 Santangelo was put on notice (i.e.,probation). The letter from Schachter read:You have been in the Company's service sinceJuly 24, 1972. At the time of your appointment itwas made clear to you that the most importantphase of your operations would be the sale of insur-ance to the public.Since that time you have been given substantialtraining in that direction with the hope and expecta-tion that you would acquire the necessary skills andknowledge to meet your selling responsibilities.District Manager DeVito has already directedyour attention to the fact that your sales accom-plishments to date have been very unsatisfactory, 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand that there appears to be little prospect of futureimprovement. In accordance with his recommenda-tion, with which we are in agreement, we wish toinform you that unless there is a substantial im-provement in your sales accomplishments duringthe next three months, we shall be compelled toconsider termination of your employment.We sincerely hope that you will realize the gravi-ty of the situation and that during this period oftime you will demonstrate, by bringing about thenecessary improvement, that you possess the abilityand desire to succeed as an Insurance Underwriter.According to Santangelo she first became involved inunion activity after being placed on probation. Thus, shetestified that she went to a union meeting for the firsttime on 6 June 1985 with 9 or 10 other employees. Shestates that after this meeting she talked to her fellow em-ployees about joining the Union and solicited unioncards from at least two employees.Michael Obler, a former employee, credibly testifiedthat shortly after the aforementioned meeting, he was ap-proached by DeVito who asked if there had been aunion meeting. Obler also testified that a few days later,Supervisor Pisarra asked him why he wanted a union.Obler states that he replied, "because of job security."Employee William Breggren testified that he and San-tangelo were the employees who distributed union au-thorization cards. He also testified that sometime in 1985DeVito called him into his office and in the presence ofSales Manager Vaglia, told him that the Company didnot need or want a union. According to Breggren,DeVito told him that he should desist'from approachingother people about the Union. This was, according toBreggren, the first of two conversations he had withDeVito regarding union solicitation.On 7 August 1985 DeVito wrote to Schachter regard-ing Santangelo as follows:The above named Sales Representative has beenon probation since 3/18/85. For the period begin-ning this date her activity is as follows: 7 applica-tions submitted for $1470 F.Y.C. and 9 applicationsplaced for $2689 F.Y.C./ do see some improvement in Jean's activity andshe does give me some indication that she wants tocontinue her career with Metropolitan. Her activityand participation in the business has increased.I do recommend at this time that her employ-ment be continued, but monitored monthly to makesure that her progress continues.On 8 August Schachter wrote to Joseph J. Guiffre, asenior vice president for the eastern territory, as follows:The attached file recommends the continuance ofthe above named sales representative. Mrs. Santan-gelo was placed on official Company notice inMarch, 1985.1 No unfair labor practice allegations were made concerning the twoconversations reported by Obler, presumably because they occurred out-side the 10(b) period.During the 13 week notice period she wrote 7policies for $1,470 of first year commissions andplaced 9 policies for $2,689 of first year commis-sions. Her overall placings as of July 29, 1985 are$4,514. District Sales Manager DeVito has recom-mened the continuance of Mrs. Santangelo as he hasseen improvement in her activity and productivity.In view of the above information, I concur withhis recommendation with the understanding that ifher sales production does not continue to improve,she may be terminated without the benefit of a fur-ther notice period.On 3 September Schachter wrote to DeVito as fol-lows:This will reply to your letter of August 7, 1985,which recommended that Mrs. Santangelo's em-ployment with Metropolitan be continued.I have no objection at this time to continue Mrs.Santangelo's employment, however, with the under-standing that if no substantial improvement is con-tinued, she would he terminated without benefit ofa further notice period.Please discuss this with Mrs. Santangelo andplace a memorandum of record of your discussionin Mrs. Santangelo's file and forward a copy to myoffice. It is also important that you continue tomonitor Mrs. Santangelo's production advising myoffice accordingly.Thereafter in September Santangelo was told that shewas taken off probation. According to DeVito, he toldher that, although she was off probation, she could, inthe future, be discharged if her production was too low.It appears that the second meeting held between theUnion and employees at the Stapelton office occurred on20 March 1986.2 This was attended by, among others,Santangelo and Breggren. Santangelo's supervisor, Pi-sarra, concedes that she told him of her attendance atthis meeting. He asserts, however, that he did not relaythis information to DeVito.According to Breggren a couple of days after the 20March meeting, he was approached by DeVito who toldhim not to bother news sales representatives about theUnion; that they were not interested, and did' not need it.He states that DeVito reminded him that DeVito hadtold him before to desist from approaching his sales rep-resentatives.Devito testified that he had a conversation with Breg-gren about soliciting other employ'ees sometime in late1985 or early 1986. He states that on one occasion hecame out of his office and saw Breggren talking to IraGutman at the coffee machine. DeVito asserts that as heapproached, Breggren walked away, whereupon DeVitoasked Gutman if there was a problem. Gutman repliedthat he did not want any problems, that his productivitywas low, and that Breggren had spoken to him about a2 'Breggren testified that he signed a union card at this meeting. In cor-roboration of the date, Breggren's signed union card was received in evi-dence. This card was dated 20 March 1986. METROPOLITAN LIFE INSURANCE CO.559union meeting. According to DeVito, he then calledBreggren to his office where he told him that any talkabout a union should not be done during working hourson the premises.On 31 March 1986 DeVito wrote to Schachter as fol-lows:On 3/18/85 Mrs. Santangelo was put on proba-tion due to poor performance, she showed duringthis period of time a desire to increase her produc-tivity and continue her career.I recommend[ed] at that time that she be takenoff probation and in your 9/3/85 letter you agreed.Mrs. Santangelo's performance again has gonebelow Company FYC goals. For the last 4 quartersshe has placed $8013 F.Y.C. as of 3/17/86. Duringthe last 13 weeks she has written $3000 in F.Y.C.In view of this performance I recommend Mrs.Santangelo be terminated.On 2 April, Schachter wrote to Guiffre about Santan-gelo as follows:I have attached for your review a file recom-mending the termination of the above named salesrepresentative for her unsatisfactory sales perform-ance.Mrs. Sanatangelo Was placed on official Compa-ny notice in March of 1985, and her continuancewas recommended in August, 1985. At that time,the District Sales Manager advised the sales repre-sentative that since there had been some improve-ment in her performance, her employment would becontinued. He also advised her that if improvementdid not continue, she would be terminated withoutthe benefit of a further notice.The sales representative completed 1985 with atotal of $8,734 of first year commissions. As of Feb-ruary, on the company's low producer report, she isthe second lowest producer, with $8,131 of firstyear commissions. The lowest producer, Mr.McNeil, had been recommended for termination,but is presently out on disability.As of March 24, 1986, the sales representative hasplaced only 8 policies for $2,096 of first year com-missions. Her in mill bound business is 2 applica-tions for $676 of first year commissions.As there are known health or personal problemsinhibiting this sales representative's performance, Iam in agreement with District Sales Manager DeVi-to's recommendation to terminate Ms. Santangelo'semployment.From 1 to 9 or 10 April, Santangelo was on vacation.She credibly testified that on her return to the office Pi-sarra, at their weekly meeting, said, "You're not startingwith the Union again, are you?" According to Santan-gelo she said, "You know I went to two meetings," towhich Pisarra nodded his head.On 9 May Santangelo was told by Devito that she wasbeing discharged for low production.Contemporaneously with events at the Stapleton officedescribed above, the Union was engaged in organizingefforts at a number of the Company's other New Yorkarea offices. Thus, from 31 March through 15 July 1986the Union filed five representation petitions. Although itis not contended that the Company violated the Actduring these other organizational campaigns, the Compa-ny did respond with a campaign of its own to convinceemployees to vote against union representation.DiscussionThe evidence establishes that DeVito, the district salesmanager, did tell employee William Breggren not to so-licit other employees about the Union. According toBreggren, this occurred on two occasions, once at someunspecified time in 1985 and the other around 20 March1986.DeVito asserts that there was only one such conversa-tion that occurred in December 1985 or January 1986.The Respondent argues in its brief that the entire trans-action therefore probably occurred outside the Act's 6-month statute of limitations set forth in Section 10(b).The Company also asserts that even if the event fallswithin the 10(b) period, DeVito's statement was not vio-lative of the Act.Although Breggren's testimony about when the first ofthe alleged conversations with DeVito occurred is exces-sively indeterminate, there is little doubt in my mind thatthe second was around 20 March 1986, a date well'within the 10(b) period. In this regard the testimonyshows that the conversation was precipitated when Breg-gren asked employee Ira Gutman to go to a union meet-ing.3 As I am convinced that a union meeting was in factheld on 20 March (confirmed by the date on the unioncard signed by Breggren), I am equally convinced thatthe conversation between DeVito and Breggren oc-curred near that date.The only significant difference between Breggren andDeVito concerning their respective versions of the con-versation is that in the former's view, DeVito simply saidto stop bothering new sales representatives about aunion, whereas DeVito claims that he told Breggren notto solicit for the Union on company premises duringworking hours.4Based on the record I would conclude that DeVito'sstatement to Breggren about 20 March was violative ofthe Act even if I credited DeVito's version of it.5In Our Way, Inc., 268 NLRB 394 (1983), the Board, ina case discussing no-solicitation rules, overruled T.R. WBearings, 257 NLRB 442 (1981), and returned to the doc-trines enunciated in Esse.T International, 211 NLRB 749(1974). It stated, inter alia, at 394-395.Although the Board did not initially distinguish be-tween rules using "working time" and rules using3 Gutman places this in 1986.4 In neither version is there evidence to support the allegation in thecomplaint that about 20 Match 1986 DeVito threatened employees withunspecified reprisals to induce them to refrain from engaging in union ac-tivities. As there was no other evidence to support such an allegation, Irecommend that it be dismissed.5 Based on the entire record mcluding demeanor considerations, Iwould tend to credit Breggren's more unadorned version of the conversa-tion. 560DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"working hours," in Essex International, 211 NLRB749 (1974), the Board made clear that rules using"working hours" are presumptively invalid becausethat term connotes periods from the beginning tothe end of work shifts, periods that include the em-ployees' own time. The Board also held, in contrast,that rules using "working time" are presumptivelyvalid because that term connotes periods when em-ployees are performing actual job duties, periodswhich do not include the employees' own time suchas lunch and break periods.Therefore even assuming that I credit DeVito's testi-mony, the rationale of Our Way, Inc. would, it seems tome, compel' the conclusion that the Respondent violatedthe Act by directing its employees not to engage inunion solicitation on company premises during workinghours. Moreover, as the instruction by DeVito was givenin relation to a conversation between Breggren andGutman at the coffee machine, it seems to me that thedirective was intended and understood to bar solicitationduring employee's breaktimes. See Marian Lewis, Inc.,270 NLRB 432 (1984).Regarding the allegation concerning Santangelo's dis-charge, it must be noted that she initially was put on"Notice" (i.e., probation) in 1985 because of her low,sales record. In fact no contention is or could be madethat this action by the Company was motivated by herunion activities because at that time neither she noranyone else in the Stapleton office had engaged in unionactivities. The issue here is whether her subsequent dis-charge in May 1986, after having been taken off proba-tion (in September 1985), was because of her resumedlow productivity or because of her activities on behalf ofLocal 888, United Food and Commercial WorkersUnion, AFL-CIO. In the circumstances of this case theresolution of this issue will depend on the allocation ofthe respective burdens of proof set forth in Wright Line,251 NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir.1981), cert. denied 495 U.S. 989 (1982); and NLRB v.Transportation Management Co., 462 U.S. 393 (1983).Santangelo did not begin to participate in any unionactivity until June 1985, after she had been placed onprobation. She thereafter was taken off probation in Sep-tember 1985 because her sales, as measured by her firstyear commissions (FYCs) had gone up somewhat.Santangelo next attended a union meeting on 20March 1986. As noted above, it was around this timethat DeVito instructed Breggren not to engage in unionsolicitation on company premises. There also is evidencethat the Company became aware of Santangelo's in-volvement with the Union about this same time. Thus,Pisarra, Santangelo's direct supervisor, states that shetold him of her attendance at the union meeting.On 31 March DeVito made a written recommendationto Schachter that Santangelo be fired. This was agreedto by Schachter on 2 April and became effective on 9May 1986.Given the timing of DeVito's recommendation to dis-charge Santangelo (31 March) in relation to her attend-ance at the union meeting on 20 March, this leads to astrong suspicion that the two events are connected.When one couples this timing with the evidence showingcontemporaneous company knowledge of Santangelo'sunion activity plus evidence of an unlawful no-solicita-tion directive by DeVito, this leads me to conclude thatthe General Counsel has made out a prima facie case thatSantangelo's discharge was motivated by discriminatoryreasons.Having concluded that the General Counsel has ful-filled her burden of making out a prima facie case con-cerning Santangelo's discharge, the burden then shifts tothe Company to prove by preponderance of the evidencethat it would have discharged her absent her union activ-ity. Wright Line, supra; Transportation Management,supra. This, in my opinion, the Respondent has failed todo so.Based on the documentary evidence, it is clear thathad Santangelo's sales performance continued at herpostprobation rate, she would not have met the Compa-ny's goal of $12,000 first year commissions for 1986.There also was testimony to the effect that, in the past,there have been sales agents who, after having been puton probation, left the Company either voluntarily or byway of discharge.6Given the size of the Company, plus the testimony ofthe witnesses in this case, I can only assume that therehave been a fairly sizeable number of sales agents who,over the years, have been placed on probation for lowsales production.7 Yet the Company did not produce anyhard evidence (by way of business records) to show thatpersons in similar situations as Santangelo have been dis-charged. Indeed, to the extent that records were pro-duced for the Stapleton office,8 they indicated that an-other employee with a very similar record as Santange-,lo's was not discharged.In March 1985 Santangelo and Richard McNeil, alsofrom the Stapelton office, were put on notice based ontheir low 1984 production. Their respective FYCs were$5772 and $6590.9 As noted above, Santangelo was takenoff probation in September 1985. In McNeil's case, heapparently went on disability leave and has not resumedwork at the Company.At the end of 1985 Santangelo had FYCs of $8734.During the same period Ira Gutman had FYCs of $8261and Timothy Foley had FYCs of $8370. In early 1986both Gutman and Foley were put on notice." As of the"The testimony of Pisarra indicated that an agent, particularly a newagent, who has FYCs at Santangelo's level, simply cannot support him-self or herself. This is, in fact, the reason that Ira Gutman resigned afterhe had been placed on probation.Agents with many years of experience can, however, manage to get bywith low FYCs if they have accumulated a backlog of yearly commis-sions from policies sold in the past.7 Testimony of past probations was given by Pisarra, Breggren, andProvenzano. The latter testified about his experience dealing with proba-tions at various unionized offices in New York. However, all of the testi-mony was very vague and generalized8 Such records were subpoenaed by the General Counsel.9 Several other agents in this office had even lower sales records butwere not put on notice. There were, however, extenuating circumstancesin each instance." Ira Gutman was a relatively new sales agent having been hired on 1March 1984 Foley, on the other hand, had been hired in September1971. His tenure was therefore similar to Santangelo's. METROPOLITAN LIFE INSURANCE CO.561week ending 31 March 1986 (when DeVito recommend-ed Santangelo's discharge), her FYCs from the beginningof the year to date were $2946, Gutman's were $2450,and Foley's were $2375. At the end of 1986 the FYCsfor Gutman and Foley respectively were $8926 and$9435. Both figures were far short of the Company'sgoal for 1986 of $12,000.Subsequently Gutman resigned in January 1987 be-cause he was not earning enough money to support him-self. By 23 March 1987 Foley's FYCs were $2220 which,projected on a yearly basis, would have been about$9000. (The figures through 23 March 1987 were at leastfigures offered into evidence.) At the hearing on 3 April1987 DeVito asserted that Foley would be discharged inthe near future. When the hearing resumed on 20 July1987, however, the Respondent stated that Foley wasstill employed and offered no explanation or evidence toshow that this performance had improved.In this case, although there was generalized testimonyto the effect that sales agents have in the past been puton notice and have subsequently been discharged for lowsales, the Company has not produced specific documen-tary evidence (presumably in its possession) concerningthe details of such cases either in the Stapelton office oranywhere else for that matter. Therefore it is my opinionthat the Company has not shown that its discharge ofSantangelo was consistent with its own prior practicesand procedures. In fact, to the extent that documentaryevidence was made available to me, this tends to showthat at least one other employee, Foley, with a similarsales record as Santangelo, was retained, whereas shewas discharged.The complaint also alleges that about 10 April 1986the Company, by Robert Pisarra, interrogated employeesand created the impression that their union activitieswere being kept under surveillance. Those allegations arebased on the credible testimony of Santangelo whostated that on 9 or 10 April Pisarra, at their regularweekly meeting said, "You're not starting with theUnion again, are you?" According to Santangelo, whenshe replied that he knew she had attended two meetings,he nodded his head in agreement.Based on the above I shall conclude that Pisarra'squestion to Santangelo does amount to unlawful interro-gation in violation of Section 8(a)(1) of the Act especial-ly as it came on the heels of DeVito's unlawful directiveto Breggren not to engage in union solicitation. H.S.M.Machine Works, 284 NLRB 1482 (1987). On the otherhand I do not conclude that Pisarra's nodding responseto Santangelo's statement to him that she had gone totwo union meetings can be reasonably construed as anindication that the Company was spying on its employ-ees' union activities. I therefore shall recommend that theallegation concerning the "impression of surveillance" bedismissed. Cf. Carride Foodland, 238 NLRB 568, 569(1978); South Shore Hospital, 229 NLRB 363 (1977).CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By directing employees not to solicit for the Unionon company premises, the Respondent has violated Sec-tion 8(a)(1) of the Act.4.By interrogating employees concerning their activi-ties or interest in the Union, the Respondent has violatedSection 8(a)(1) of the Act.5.By discharging Jean Santangelo because of hermembership in and/or activities on behalf of the Union,the Respondent has violated Section 8(a)(1) and (3) ofthe Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7.Except to the extent heretofore found, the other al-legations of the complaint are dismissed.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act.It having been found that Respondent discriminatorilydischarged Jean Santangelo, I shall recommend that Re-spondent offer her immediate and full reinstatement toher former or substantially equivalent position, withoutprejudice to seniority or other rights and privileges, andmake her whole for any loss of earnings she may havesuffered by reason of the discrimination against her bypayment of a sum of money equal to that which shewould have normally earned from the date of her dis-charge, less net earnings, during the period. All backpayprovided shall be computed with interest on a quarterlybasis, in the manner described by the Board in F. W.Woolworth Co., 90 NLRB 289 (1950), and with interestthereon computed in the manner and amount prescribedin New Horizons for the Retarded, 283 NLRB 1173(1987)." See also Isis Plumbing Co., 138 NLRB 716(1962).Additionally, in accordance with Sterling Sugars, Inc.,261 NLRB 472 (1982), I shall recommend that Respond-ent remove from its files any reference to the dischargeof Santangelo and to notify her in writing that this hasbeen done and that evidence of same will not be used asa basis for future personnel actions against her.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"" In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), Interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U S C • 6621 Interest onamounts accrued pnor to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.C. • 6621), shall be computed m accordance withFlorida Steel Corp, 231 NLRB 651 (1977).12 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided m Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 562DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERThe Respondent, Metropolitan Life Insurance Compa-ny, Staten Island, New York, its officer, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Discharging employees because of their member-ship in or activities on behalf of Local 888, United Foodand Commercial Workers Union, AFL-CIO or anyother labor organization.(b)Ordering or directing employees not to engage inunion solicitation on company premises or otherwise pro-mulgating rules to that effect.(c)Interrogating employees about their union activi-ties.(d)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Jean Santangelo immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or other rights and privileges and make herwhole for any loss of earnings she may have suffered inthe manner ser forth in the remedy section of this deci-sion.(b)Remove from its files any references to the dis-charge of Santangelo and notify her in writing that thishas been done and that evidence of the discharge willnot be used as a basis for any future personnel actionsagainst her.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its office copies of the attached noticemarked "Appendix."13 Copies of the notice, on formsprovided by the Regional Director for Region 29, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.is If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."